Citation Nr: 0217414	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-06 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs nonservice-connected 
disability pension, in the amount of $2,610.00, plus accrued 
interest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from November 1951 to 
November 1953.

This matter arises from a September 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which granted a waiver of recovery 
of the veteran's VA indebtedness in the amount of 
$10,000.00.  However, the Committee determined that recovery 
of indebtedness in the amount of $2,610.00 would not be 
waived.  The veteran appealed this determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  He has also received adequate notice of the pertinent 
laws and regulations and an opportunity to present his 
arguments and contentions.

2.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the appellant.

3.  There was no fault on the part of VA in the creation of 
the veteran's indebtedness.

4.  The veteran was at fault in the creation of his 
indebtedness in the amount of $2,610.00.

5.  Collection of the veteran's indebtedness would not cause 
him undue hardship or defeat the purpose of the VA benefit.  
The veteran did not rely on the nonservice-connected pension 
to relinquish a valuable right or incur a legal obligation, 
and failure to collect the indebtedness would result in an 
unfair gain to the veteran.


CONCLUSION OF LAW

Recovery of an overpayment of a nonservice-connected pension 
in the amount of $2,610.00, plus accrued interest, would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(a), 20.704 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the veteran has been appropriately 
notified of the legal criteria pertaining to, and the 
reasons and bases for his denial of, a waiver of recovery of 
his VA indebtedness in the RO's letter of September 1999 and 
the statement of the case (SOC) issued in July 2001.  He has 
also availed himself of the opportunity to present arguments 
regarding his claim in written statements to include his 
substantive appeal.  Both the veteran and his representative 
have been presented with opportunities to argue his 
contentions and the applicable law and regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993), Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also 38 U.S.C.A. 
§§ 5302(a), (b).  The veteran was presented with the 
opportunity to request a hearing before VA on this matter in 
the VA Form 9 (Appeal to Board of Veterans' Appeals) and did 
request such a hearing.  However, the veteran failed to 
appear at his scheduled Board hearing in May 2002.  
Considering these facts, appellate review is appropriate at 
this time.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102-07 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2002).  This law substantially changed the 
duties VA has regarding notification and assistance to a 
claimant in many cases.  However, the United States Court of 
Appeals for Veterans Claims (Court) held in Barger v. 
Principi, 16 Vet. App. 132, 138 (2002), that the provisions 
of the VCAA do not apply to claims for waiver of recovery of 
VA indebtedness under Chapter 53 of Title 38 of the United 
States Code.  Thus, consideration of the duties required by 
VA under the VCAA would not be appropriate in present case.


Waiver of Recovery

In a rating decision of September 1980, the veteran was 
awarded a nonservice-connected pension on the basis of his 
wartime service and the severity of his multiple 
disabilities.  A review of the claims file reveals that 
beginning in a letter issued in September 1980 that he was 
informed of his responsibility to promptly report any future 
changes in his income.  In numerous letters issued to the 
veteran over the next two decades he was repeatedly notified 
of the requirement to promptly report any change in his 
income.  In June 1990, the veteran was notified by VA that 
he had received an overpayment of his pension benefits.  In 
August 1991, the Committee informed the veteran that his 
request for a waiver of recovery of the indebtedness 
assessed in June 1990 had been denied under the principles 
of equity and good conscience.

In an Eligibility Verification Report (EVR) dated in 
September 1994, the veteran indicated that he did not 
receive any income from the Social Security Administration 
(SSA).  The veteran submitted a written reply in October 
1995 to a VA request for information.  He denied receiving 
any income from SSA.  

By letter of July 1998, the RO proposed to reduce the 
veteran's VA pension on the basis of information from the 
SSA that he was currently in receipt of benefits from this 
agency.  It was noted in this letter that this SSA income 
had begun in January 1995.  The veteran responded in a 
statement of October 1998 that he disputed the allegation 
that he had been in receipt of SSA benefits in 1995.  He 
claimed that he relied on his VA pension to provide him with 
"basic living needs."  In an EVR of November 1998, the 
veteran acknowledged that he was currently in receipt of a 
monthly income of $456.20 from the SSA.  In October 1998, 
the RO again notified the veteran that it proposed to reduce 
his VA pension benefits effective from January 1995 on the 
basis of his SSA income.

The RO received notification from the SSA in November 1998 
that the veteran had been entitled to Supplemental Security 
Income (SSI) in October 1996.  His current monthly SSA 
income was reported to be $447.00.  By letter of February 
1999, the RO informed the veteran that his VA pension was 
effectively reduced from October 1, 1996.

A Financial Status Report (FSR) dated in May 1999 indicated 
that the veteran's monthly income consisted of $462.00 from 
SSA and $269.00 from VA, for a total monthly income of 
$731.60.  He noted monthly expenses to total $340.00, 
although his reported itemized expenses for food ($75.00), 
utilities ($45.00), and "living expenses" ($120.00) only 
added up to $240.00.  He noted that he had no expenses for 
rent or a mortgage.  His net monthly income was reported to 
be $412.00.  He denied having any assets or debts, but had 
$8.50 cash in the bank.  The veteran indicated that he was 
currently suffering from lung cancer.

In September 1999, the veteran asserted that he could not 
attend a hearing before VA because he was sick and was being 
treated for cancer at a VA medical facility.  The veteran 
alleged in his notice of disagreement (NOD) of October 1999 
that his overpayment had resulted because he did not have a 
full understanding of the working details of his VA benefit.  
He also claimed that his repayment of his VA indebtedness 
would result in a financial hardship for him, especially in 
light of the cost of living and his poor health.  

Any indebtedness of a veteran can be waived only when the 
following factors are determined to exist:  1) There is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in 
obtaining the waiver; and, 2) collection of such 
indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  Thus, a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The 
Committee concluded that the facts in this case do not show 
the presence of any of the preceding factors and the Board 
agrees with that conclusion.  As a result, the Board's 
decision on appeal will be limited to the determination of 
whether or not waiver of recovery of the VA indebtedness is 
warranted on the basis of equity and good conscience.

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1).  Fault of debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.
(2).  Balancing of faults.  Weighing the 
fault of the debtor against the VA's 
fault.
(3).  Undue hardship.  Whether 
collection would deprive the debtor or 
his or her family of basic necessities.
(4).  Defeat the purpose.  Whether 
withholding of benefits or recovery 
would nullify the objective for which 
benefits were intended.
(5).  Unjust enrichment.  Failure to 
make restitution would result in an 
unfair gain to the debtor.
(6).  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 U.S.C.A. §  5302(c); 38 C.F.R. § 1.965(a).

The veteran has argued that he was not entitled to, or in 
receipt of, SSA income in 1995; thus implying that VA has 
exaggerated his indebtedness.  In essence, an argument of 
creation.  However, it is clear from the record that VA 
confirmed the veteran's SSA benefits did not start until 
October 1996 and his current indebtedness was calculated 
based on this date.  The veteran was clearly informed of 
this fact in the VA letter issued in February 1999.  The 
Board finds that VA has not over calculated the veteran's 
SSA income.  In addition, the veteran has claimed that he 
did not have a full understanding of the workings of his VA 
benefit.  However, numerous VA letters sent to the veteran 
since September 1980 instructed him to timely report any 
changes in his financial situation.  The veteran had also 
been previously put on notice in 1990 and 1991 that any 
overpayment of VA benefits would be recovered from the 
veteran.  Thus, the Board finds that the veteran was in fact 
properly informed of the need to promptly report any changes 
in his income.  The undersigned finds no fault on the part 
of the VA in the creation of the veteran's indebtedness.  

Recovery of this overpayment would not defeat the purpose of 
the extended VA benefit.  The nonservice-connected pension 
was to insure that a wartime veteran maintained a minimum 
income.  As the veteran is shown to maintain this level of 
income through SSA benefits and some VA pension benefit, the 
creation of his indebtedness did not defeat the purpose of 
the program.  As the veteran did not abide by 
responsibilities to effectively report his income, allowing 
him not to repay his VA indebtedness would unjustly enrich 
him when compared to other VA beneficiaries who are unable 
to acquire earned income.  Finally, the veteran has not 
claimed that his reliance on the nonservice-connected 
pension resulted in him relinquishing a valuable right or 
incurring a legal obligation.

It has been contended by the veteran that recovery of his VA 
indebtedness would cause an undue financial hardship that 
would result in the lose of necessities of life.  The record 
indicates that the veteran is homeless and suffers with 
significant health problems.  It was for these reasons that 
the Committee granted a waiver of recovery of VA 
indebtedness for the substantial amount of $10,000.00.  A 
review of the veteran's finances as detailed in the FSR of 
May 1999 indicate that after subtracting his monthly 
expenses the veteran is still left with a monthly income of 
over $400.00.  Thus, the veteran does have a sufficient 
monthly income to afford to make some type of monthly 
payment on his VA indebtedness.  Based on the financial 
evidence submitted in May 1999, it appears the veteran has 
income to meet the necessities of life.  The veteran's 
reasons for remaining homeless even with a monthly surplus 
of income have gone unexplained.  In any event, the veteran 
has reported surplus income and this appears to be more than 
enough to pay at least a small monthly amount to recoup his 
VA indebtedness.  Thus, the repayment of his VA indebtedness 
would not cause him an undue hardship by depriving him of 
basic necessities.

Based on the above analysis, the undersigned finds that the 
principles of equity and good conscience do not favor a 
waiver of recovery of the veteran's nonservice-connected 
pension indebtedness in the amount of $2,610.00, plus 
accrued interest.  The Board again notes that the VA has 
already waived recovery in the amount of $10,000.  In 
reaching this decision the Board considered the doctrine of 
doubt, however, as the preponderance of the most probative 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
disability pension benefits in the amount of $2,610.00, plus 
accrued interest, is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

